Lane, C. J.
In these cases it is necessary to notice but one point. The plaintiff holds the title claimed from the patentee, and is entitled to recover, unless his right has been extinguished by a tax sale. The sale was made under a judgment rendered ;mder the statute of 1822, to recover taxes delinquent previous to 1820. The statute required a judgment, advertisement, sale, confirmation, and deed. Chase’s Stat. 1216; The judgment was rendered in the common pleas of Muskingum, at the August term, 1824. The land was advertised for sale, and sold on November 10, 1824. At the December term, held on December 12, 1824, an order of confirmation was made, reciting that the sale was made on the 10th, 11th, and 12th days of December.
This mistake in the description of the time of sale appears to us a fatal defect in the defendant’s title. Although it is argued that no other sale was made, except that on the 10th of November, *and the time is probably misdescribed through the inadvertence of the clerk, yet, as the order stands, it affords no evi. dence that the sale of November was ever acted upon by the court.
Judgment for plaintiff.